DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The objections to the drawings have been withdrawn in light of the replacement drawing of Fig. 3 as well as the amended specification at paragraph [0079].

Specification
	The objections to the specification have been withdrawn in light of the amended specification.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the spelling of “tracked colony behaviour” should be amended to “tracked colony behavior” in a U.S. patent application.
In claim 1, the phrase “and computing a likelihood of survival” should be amended to “and compute a likelihood of survival”.
Appropriate correction is required.

Claim Interpretation
	The following claim limitations have been amended; in light of these amendments, the 35 U.S.C. § 112(f) interpretation has been withdrawn:
“a programmable cell loading system” in claim 1
“an imaging interface” in claim 1
“an image processor” in claims 1-2, 4, and 15-16
“a data storage device” in claims 1 and 4
“a therapy system” in claims 1, 7, and 17
“a system for testing a therapy in a variety of environmental oxygen conditions” in claim 3
“a therapy monitoring unit” in claim 9
Regarding claims 2, 4, 7, and 9, the term “sensitivity” is measured, and Applicant has defined the term to be “the impact of therapy on the cell growth or colony formation”, for instance a cell survival curve. The Examiner will interpret sensitivity in this fashion, as a change in the survival of the cells or colony formation before and after therapy, supported by paragraphs [0033], [0047], [0078], and [0135] of the instant specification.
Claim Rejections - 35 USC § 112
	The following 35 U.S.C. § 112(b) rejections are withdrawn in light of the clarifying Applicant Remarks and the amended claims:
Regarding claims 2, 4, 7, and 9, the rejection about “sensitivity”;
Regarding claim 25, the rejection about “initial cell cycle position”;
Regarding claim 1
Regarding claim 9, all rejections about “a therapy monitoring unit”;
Regarding claim 25, all rejections about “an imaging interface”;
Regarding claim 1, the rejection about a data storage device generating data;
Regarding claim 13, the rejection about phrase “to load a well plate of said cells to match an anticipated dose and survival probability”;
Regarding claim 15, the rejection about the term “characterize”;
Regarding claim 22, the phrase “such as”; and,
All rejections of dependent claims 2-4, 6-11, 13-18, 22, and 25 due to the above listed parent rejections.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “the cells” in line 6. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests using the language “cells” instead of “the cells” for the first mention of cells in claim 1.
Claim 2 recites the limitation “the data storage device” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, it is unknown how the platform of claim 1 further comprises fluorescence to measure cell growth. Examiner suggests using the language: “cells comprising a fluorescent in vivo cell reporter” (supported by instant specification, paragraph [0135]), a “cells comprising a fluorescent protein” (supported by instant specification, paragraph [0110]) or a “fluorescence microscope” (supported by instant specification, paragraph [0109]) instead of “fluorescence” to add structure to the claim.
Dependent claims 2-4, 7-11, 13-18, 22, 25, and 37-38 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-9, 11, 13-18, 22, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”), as listed in the Information Disclosure Statement, in view of Conway (WO 2015/023658); or alternatively, under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”) in view of Conway (WO 2015/023658) and Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”).
Regarding claim 1, Zanoni discloses a high-throughput (Fig. 1, “96-well plates”, and argument about preamble and intended use, below) radiobiology assay platform (Fig. 1 “radiotherapy”; pg. 4, “3d viability assays”) comprising:

the hardware processor (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “hardware processor” it would be inherent that a computer comprises a hardware processor); delivery of the therapy (Fig. 4 or pg. 9 under “Drug”, “4-HPR-HSA”) to said cells based on a therapeutic protocol for the specific dose; application of different doses (pg. 9, under “Drug”, “three drug concentrations”) to different cells or groups of cells based on the therapeutic protocol (pg. 9, paragraphs 8 and 9, under “Chemical and Physical Treatments”); and tracked colony formation behavior (Table 1, “grow 3D spheroids starting from a single-cell suspension”).

Regarding the limitation “wherein the therapeutic protocol is computed based on the tracked colony formation behavior”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The platform of Zanoni would be fully capable of operating in this manner given the information on the colonies taken by microscopes and analyzed through image processing software.
Zanoni does not disclose the limitations “to trigger delivery of the therapy to said cells based on a therapeutic protocol for the specific dose” and “triggering application of different doses to different cells or groups of said cells based on the therapeutic protocol”.
Conway discloses a robotic liquid handling system (paragraphs [0028]-[0031], implicitly containing a hardware processor) triggering delivery of a drug (paragraphs [0057]-[0058]) to cells based on a protocol (paragraphs [0027]-[0031]); and, triggering application of doses (paragraphs [0057]-[0058]) to different cells or groups of said cells based on a protocol (paragraphs [0027]-[0031]).

Regarding the limitation “as the temporal images are received over the time period”, it would have been obvious to one skilled in the art before the effective filing date to modify the data associated with the volume of the spheroids imaged in the temporal images received over the time period in Zanoni (Zanoni, Figs. 2 and 4), in order to obtain the data associated with the cell viability of the spheroids imaged in the temporal images received over the time period in Zanoni by relating the volume of a spheroid to a result from a CellTiter-Glo®3D Cell Viability assay (as disclosed in Fig. 5a).
Regarding the limitation “a non-transitory memory for storing data structures for the images and tracked colony behaviour” it is implicit that a computer has a non-transitory memory. Assuming arguendo that the computer does not include a non-transitory memory, it would have been obvious to one skilled in the art before the effective filing date to modify the computer system of Zanoni with a non-transitory memory such as a compact disk or USB drive in order to hold a copy of the data that can be saved from the original experiments without further alteration or accidental overwriting.
Assuming arguendo, that Zanoni does not disclose “process the temporal images to detect relations between the images to track colony formation behavior from said growth of the cells at the intervals over the time period and computing a likelihood of survival of a type of said cells after the therapy to a specific dose”, Georgantzoglou discloses this claim limitation (abstract, “time-lapse imaging” and “survival curves”, as well as Figs. 4 and 5).

Regarding claim 2, Zanoni discloses the hardware processor (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “hardware processor” it would be inherent that a computer comprises a hardware processor) for further processing the temporal images of the colony formation to measure sensitivity of said cells to the therapy (Fig. 4a).
Regarding the claim limitation “the data storage device for storing, in the data structures, the measured sensitivity of said cells to the therapy” it would have been inherent to the software computing the cell viability count to be able to save the cell viability count to the computer running the software. It is implicit that a computer has a data storage device. Assuming arguendo that the computer does not include a data storage device, it would have been obvious to one skilled in the art before the effective filing date to modify the computer system of Zanoni with a data storage device such as a compact disk or USB drive in order to hold a copy of the data that can be saved from the original experiments without further alteration or accidental overwriting. A similar claim limitation, “non-transitory memory”, is discussed in the claim 1 rejection, above.
Regarding claim 7, Zanoni discloses the hardware processor (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “hardware processor” it would be inherent that a computer comprises a hardware processor) and the therapy (Fig. 4 or pg. 9 under “Drug”, “4-HPR-HSA”).

	It would have been obvious to one skilled in the art before the effective filing date to modify the platform of Zanoni with an initial and additional therapy (for instance, the addition of more nanocapsules with 4-HPR-HSA) based on the measured sensitivity of said cells to the therapy in order to decrease tumor cell viability. In addition, regarding this claim limitation, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The platform of Zanoni would be fully capable of operating in this manner given the therapeutic drug concentration.
Regarding claim 8, Zanoni discloses an imaging system for generating the temporal images of the colony (pg. 9 under Morphological analysis of 3D tumor cells, “monitored for several days”) the imaging system comprising a microscope (pg. 9, under Morphological analysis of 3D tumor cells, inverted Olympus microscope).
Regarding the limitation “a programmable microscope capable of generating serial images of said cells in the multi-well plate before and after delivery of the therapy” it would have been obvious to one skilled in the art before the effective filing date to modify to have a programmable microscope take images of the cells in order to reduce user error and automate the process.
Regarding claim 9, Zanoni discloses the hardware processor (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “hardware processor” it would be inherent that a computer comprises a hardware processor) is configured for processing the data structures; cell density (Fig. 4, “viability”) and therapy 
Zanoni does not disclose “a hardware processor is configured for processing the data structures to develop the therapeutic protocol for cell density and therapy delivery”. 
It would have been obvious to one skilled in the art before the effective filing date to modify the platform of Zanoni with a hardware processor configured for processing the data structures to develop the therapeutic protocol, in order to have an effective therapeutic protocol that would kill tumor cells.
Regarding claim 11, Zanoni discloses that the cells and colonies are identified and classified (Fig. 2) based on their initial multiplicity (Fig. 3d “cell viability”).
Regarding claim 13, Zanoni discloses a well plate of said cells (Fig. 1).
	Zanoni does not disclose a programmable device for loading concentrations of cells, the programmable device configured to load a well plate of said cells and different concentrations of said cells into wells of the well plate.
Conway discloses a programmable device for loading concentrations of cells (abstract, “an automated method of culturing stem cells using a robotic liquid handling system”), the programmable device configured to load a well plate of said cells (paragraph [0029]) and different concentrations of said cells (abstract, “different densities” and paragraph [0047]) into wells of the well plate (paragraph [0029]).
	In the analogous art of robotic liquid handling systems, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of modified Zanoni with the programmable device for loading cells in a well plate of Conway in order to be able to 
Regarding claim 14, Zanoni discloses that the therapeutic protocol comprises a programmable pattern of radiation dose (pg. 9, paragraphs 8 and 9, under “Chemical and Physical Treatments”) for delivery to wells of said cells (Fig. 1); cell survival (Fig. 4, “No. viable cells”) and statistical uncertainty (Fig. 4, error bars).
Zanoni does not disclose that the therapeutic protocol is based on cell survival and statistical uncertainty. Regarding this limitation, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The platform of modified Zanoni would be fully capable of operating in this manner given the programmable radiation device, well plate, and data on cell survival (and corresponding statistical uncertainty).
Regarding claim 15, Zanoni discloses that the hardware processor (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “hardware processor” it would be inherent that a computer comprises a hardware processor) is configured to extract cell locations (Fig. 1c and Fig. 1e) in the multi-well plate (Fig. 1) and automatically identify (pg. 9, under “Morphological analysis of 3D tumor cultures”, “binary mask of the spheroid”) colonies of the cells (Fig. 3c).
	Assuming arguendo that Zanoni does not disclose that the image processor is configured to extract cell locations, Georgantzoglou discloses this limitation (Figs. 3-5).
Regarding claim 16, Zanoni discloses fluorescence to measure said cell growth (pg. 9, under “Immunofluorescence and light sheet fluorescence microscopy (LSFM)”).
claim 17, Zanoni discloses that the cells are loaded into wells of a multi-well plate (Fig. 1), the hardware processor (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “hardware processor” it would be inherent that a computer comprises a hardware processor), and different therapy doses (pg. 9, under “Drug”, “three drug concentrations”) to different wells of the multi-well plate (Fig. 1).
Assuming it is deemed that Zanoni does not disclose claim 17, Conway discloses triggering application of doses of drugs (paragraphs [0057]-[0058]) to the different wells of the multi-well plate (paragraph [0029]).
In the analogous art of robotic liquid handling systems, it would have been obvious to one skilled in the art before the effective filing date to modify the hardware processor of modified Zanoni with the liquid handler of Conway in order to transport therapy doses to the well plate so that the tumor cells would be eliminated.
Regarding claim 18, Zanoni discloses that the different therapy doses are based on different therapy rates delivered to each well (pg. 9, under “Drug”, “three drug concentrations”) or different x-ray energies delivered to each well (pg. 9, under “Irradiation treatment”, “4 different radiation schedules” with different levels of x-ray energies).
Regarding claim 22, Zanoni discloses that the therapeutic protocol comprises patterns of drug dose delivery (pg. 9, under “Drug”) and patterns of radiation dose delivery (pg. 9, under “Irradiation treatment”).
Regarding claim 37, Zanoni does not disclose that the programmable device loads the different concentrations of the cells using a seeding protocol.
Conway discloses that the programmable device loads the different concentrations of the cells (abstract, “an automated method of culturing stem cells using a robotic liquid handling 
In the analogous art of robotic liquid handling systems, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of modified Zanoni with the liquid handler of Conway in order to use a seeding protocol for the cells to be automatically seeded instead of by hand, saving user time and promoting consistency in the cell culture process.
In addition, regarding this limitation, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Zanoni would be fully capable of operating in this manner given the instructions given in the seeding protocol disclosed above. 
Regarding claim 38, Zanoni discloses a programmable irradiation device (pgs. 9-10, “Elekta Synergy Platform system”) configured to apply different doses (pg. 9, under “Irradiation treatment”); and different wells of a multi-well plate (Fig. 1).
Regarding the limitation, “to apply different doses to different wells of a multi-well plate” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Zanoni would be fully capable of operating in this manner given the well plate and the irradiation device. 
	
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”), as listed in the Information Disclosure Statement, in view of Conway (WO 2015/023658), further in view of Don Whitley Scientific (“H35 HEPA in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”) in view of Conway (WO 2015/023658) and Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”), further in view of Don Whitley Scientific (“H35 HEPA Hypoxystation”).
Regarding claim 3, Zanoni discloses hypoxia as a feature of cell culture (pg. 2, paragraph 1) and a therapy (pg. 9, under “Drug”), but does not disclose a sealable chamber that can maintain a low oxygen environment for testing a therapy in a variety of environmental oxygen conditions.
Don Whitley Scientific discloses a sealable chamber (pg. 1 “chamber” and pg. 4 “airlock”) that can maintain a low oxygen environment (pg. 4, “Control O2 in 0.1% increments from 0.1% to 20%”) for testing a therapy in a variety of environmental oxygen conditions (pg. 4, “Control O2 in 0.1% increments from 0.1% to 20%”).
In the analogous art of hypoxia-related environments, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of Zanoni with the system of Don Whitley Scientific in order to create an oxygen-deprived environment that would impact tumor growth.
Regarding the limitation “for testing a therapy” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Don Whitley Scientific would be fully capable of operating in this manner given the enclosed environment and the ability to put a therapy in the cell culture inside the enclosed environment.
claim 4, Zanoni discloses the hardware processor (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “hardware processor” it would be inherent that a computer comprises a hardware processor) for further processing the temporal images of colony formation to measure sensitivity of said cells to both the therapy (Fig. 4a) and a radiation therapy (Fig. 4b).
Regarding the claim limitation “the non-transitory memory for storing, in the data structures”, it would have been obvious to one skilled in the art before the effective filing date to modify the computer system of Zanoni with a non-transitory memory such as a compact disk or USB drive in order to hold a copy of the data that can be saved from the original experiments without further alteration or accidental overwriting.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”), as listed in the Information Disclosure Statement, in view of Conway (WO 2015/023658), further in view of Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”).
Regarding claim 10, Zanoni discloses the therapeutic protocol (pg. 9, “Chemical and Physical Treatments”) and defining a group of cells as a colony using a classifier (pg. 9, Morphological Analysis of 3D Tumor Cells).
Zanoni does not disclose defining a group of cells using a classifier derived from information about both a number of cells in a certain region of interest and the spatio-temporal history of the cells involved.

	In the analogous art of time-lapse imaging of cells, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of Zanoni with the classifier of Georgantzoglou in order to track cell splitting and growth over time.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”), as listed in the Information Disclosure Statement, in view of Conway (WO 2015/023658), further in view of Roukos (“Cell cycle staging of individual cells by fluorescence microscopy”); or alternatively, under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”) in view of Conway (WO 2015/023658) and Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”), further in view of Roukos (“Cell cycle staging of individual cells by fluorescence microscopy”).
Regarding claim 25, Zanoni discloses that the hardware processor (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “hardware processor” it would be inherent that a computer comprises a hardware processor) receives or captures data on changes in the cell growth after the treatment (Fig. 4b) based on analysis of cell growth rate (Fig. 4b, “No. viable cells”).

	Roukos discloses that the hardware processor (pg. 339, under “Computer used for image analysis”) receives or captures data on the cell cycle position (Fig. 4).
	In the analogous art of fluorescent microscopy, it would have been obvious to one skilled in the art before the effective filing date to modify the software of Zanoni with the software of Roukos in order to investigate the cell cycle position of a cell; studying the deregulation of cell cycle control would help understanding of numerous diseases, including cancer (Roukos, Introduction).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”), as listed in the Information Disclosure Statement, in view of Conway (WO 2015/023658), further in view of Tang (“A one step imaging assay to monitor cell cycle state and apoptosis in mammalian cells”), or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”), in view of Conway (WO 2015/023658) and Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”), further in view of Tang (“A one step imaging assay to monitor cell cycle state and apoptosis in mammalian cells”). This is an alternate rejection for claim 25.
claim 25, Zanoni discloses that the hardware processor (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “hardware processor” it would be inherent that a computer comprises a hardware processor) receives or captures data on changes in the cell growth after the treatment (Fig. 4b) based on analysis of cell growth rate (Fig. 4b, “No. viable cells”).
	Although Zanoni discloses a live-cell dye staining process (pg. 9, under “Immunofluorescence and light sheet fluorescence microscopy (LSFM)”, “live imaging” and “Hoechst 33342”) and cell cycling is discussed (pg. 6, “actively cycling tumor cells”), Zanoni does not explicitly disclose cell cycle position.
Tang also discloses that the hardware processor (inherent from a computer) receives or captures data on the cell cycle position (pg. 4, under “Analyzing the data”).
	In the analogous art of fluorescent microscopy, it would have been obvious to one skilled in the art before the effective filing date to modify the software of Zanoni with the software and live-cell staining of Tang in order to investigate the cell cycle position of a cell, which would be helpful in anti-mitotic small-molecule screens (Tang, Introduction).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”), as listed in the Information Disclosure Statement, in view of Conway (WO 2015/023658), further in view of Guan (“Spatial mapping of the biological effectiveness of scanned particle beams: towards biologically optimized particle therapy”); or alternatively, under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the .
Regarding claim 38, Zanoni discloses a programmable irradiation device (pgs. 9-10, “Elekta Synergy Platform system”) configured to apply different doses (pg. 9, under “Irradiation treatment”); and different wells of a multi-well plate (Fig. 1).
Regarding the limitation, “to apply different doses to different wells of a multi-well plate” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Zanoni would be fully capable of operating in this manner given the well plate and the irradiation device. Assuming arguendo that Zanoni does not disclose the limitation, Guan discloses the limitation (Figs. 1d-1e and 2c; pg. 3, “This setup was then used to irradiate 96-well plates with biologic samples to a range of entrance doses”).
	In the analogous art of charged particle therapy, it would have been obvious to one skilled in the art before the effective filing date to modify the irradiation device of modified Zanoni with the irradiation set up of Guan in order to irradiate well plates with a range of different radiation doses at once to further expedite high-throughput results of irradiating tumor cells with different radiation levels.



Response to Arguments
	Applicant’s arguments filed on November 17, 2021 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.

Regarding the phrases “at intervals over a time period” and “as the temporal images are received over the time period” of claim 1, it is shown by Zanoni that the spheroids are imaged before and after the therapy is applied. These images are taken before the therapy by cultivating the spheroids, imaging them, and characterizing them for spheroid shape (Zanoni, Fig. 2 “A549 3D cultures” on Day 1 and Day 8). The A549 spheroids were pre-selected for their homogeneous volume and shape (Zanoni, pg. 4 “3D viability assays”) for the experimental therapy. In the second experimental therapy mentioned, “irradiation schedules for 5 consecutive days” took place (Zanoni, pg. 4 “3D viability assays”). Effects were evaluated at 4 and 25 days after the end of treatment (Zanoni, pg. 4, “3D viability assays” or Fig. 4). In all, the spheroids were clearly imaged at several points before and after the therapy. 
Zanoni does not disclose that the interval must be four hours, as in paragraph [0095] of the PCT application; however, this is an application of intended use of the device, and there is no claim limitation regarding this intended use. In addition, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). Zanoni’s device would be able to operate in the same manner since taking a time-lapse image is a matter of using programmable microscope – a programmable microscope which would have been obvious to one skilled in the art before the effective filing date to be substituted for or modified with the programming of Zanoni’s microscope to take images of the cells over a time lapse in order to reduce user error and automate the process.

Regarding the claim limitation “likelihood of survival” of claim 1, the methods of Zanoni to find the cell viability of the spheroids – via LSFM imaging analysis – was compared (Zanoni, pg. 5 “in agreement with the results from light microscope analysis”) with three commercially available assays: the Trypan blue exclusion test, the Perfecta3D-Cell Viability assay, and the CellTiter-Glo® 3D Cell Viability assay (Zanoni, pg. 4). A direct one-on-one comparison between CellTiter-Glo®3D Cell Viability and LSFM imaging analysis was conducted and validated as well (Fig. 5).
	Regarding Applicant argument about the chosen radiation doses to the tumor volumes of Zanoni, specific radiation doses or specific ranges of radiation doses are not part of the instant claim limitations.
	Regarding Applicant argument about the growth of tumor volumes that are disrupted for volume measurement in Zanoni, this limitation is not part of the instant claim limitations. Also, Zanoni has measured several geometric aspects of the spheroids as they continue to grow in shape and size (Fig. 2a, see Day 1 and Day 8 and associated tables).
	Regarding Applicant arguments about claim 13, Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799      

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799